Citation Nr: 0910305	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  07-39 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death. 

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318. 

3.  Entitlement to special monthly compensation based on the 
need for aid and attendance or housebound status for accrued 
benefits purposes.  


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1943 to 
December 1945. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO). 

The appellant seeks benefits as the Veteran's surviving 
spouse. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  

REMAND

In the opinion of the Board, additional development is 
necessary. 

The Veteran served as a U.S. Army infantryman with combat 
service in the Pacific Theater of Operations from May 1944 to 
December 1945.  The Veteran was awarded the Purple Heart 
Medal for injuries received in combat.  The Veteran died on 
February [redacted], 2006.  The cause of death listed on the death 
certificate was congestive heart failure.  The appellant 
contends that she is entitled to Dependency and Indemnity 
Compensation and accrued benefits for special monthly 
compensation for aid and attendance.  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, VA must provide notice that 
includes (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his death; 
(2) an explanation of the evidence and information required 
to substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected.  Hupp v. Nicholson, 21 
Vet. App. 342, 352-53 (2007).  
In April 2006, the RO provide a notice to the appellant 
regarding her claims.  However, the notice was not adequate 
with respect to the claims for DIC and for service connection 
for the cause of death because it did not provide a statement 
of the conditions for which the Veteran was service-connected 
at the time of his death, the length of time and basis for 
the Veteran's permanent and total disability rating, or the 
criteria for substantiating a claim for DIC based on a 
condition not yet service connected on either a direct or 
secondary basis.  Moreover, the letter did not provide the 
criteria for special monthly compensation benefits based on 
the need for aid and attendance or housebound status.  

VA's duty to notify may not be "satisfied by various post-
decisional communications from which a claimant might have 
been able to infer what evidence the VA found lacking in the 
claimant's presentation."  Rather, such notice errors may 
instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Therefore, 
compliant notice and readjudication of the claims is 
necessary.  

In a December 2007 substantive appeal, the appellant 
contended that the Veteran's war injuries contributed to the 
heart disease that eventually caused his death.  The duty to 
assist under 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 
3.159(c)(4) is triggered when it is necessary to obtain an 
examination or opinion to make a decision in the case.  
Factors to consider in determining whether an examination or 
opinion is necessary include whether there is evidence of a 
disability at the time of death, and whether there is 
evidence that the disability may be associated with the 
appellant's military service or another service-connected 
disability but there is not sufficient medical evidence to 
make a decision on the claim.  That the evidence of record 
"indicate" that the claimed disability or symptoms "may be" 
associated with the established event, is a low threshold.  
McLendon v. Nicholson, 20 Vet. App. 79, 81-83 (2006).

In this case, there is medical evidence of service-connected 
disabilities of the lower extremities and right hand and 
forearm and lay evidence suggesting a relationship to heart 
disease, the primary cause of death.  The Board concludes 
that the low threshold has been met and that a medical review 
of the claims file and an opinion on the possible 
relationship between the service-connected disabilities and 
congestive heart failure is necessary.  The review and 
opinion must also address whether the Veteran's heart disease 
was aggravated by the service connected disabilities.  
38 C.F.R. § 3.303, 3.310 (2008).  

With respect to the accrued benefits claim, VA is required to 
make reasonable efforts to help a claimant obtain records 
relevant to his claim, whether or not the records are in 
Federal custody. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c) (2007).  In Bell v. Derwinski, 2 Vet. App. 611 
(1992), the Court held that VA has constructive notice of VA 
generated documents that could reasonably be expected to be 
part of the record, and that such documents are thus 
constructively part of the record before the Secretary and 
the Board, even where they are not actually before the 
adjudicating body.  Although records of VA medical care after 
February 2005 but prior to the Veteran's death in February 
2006 are not in the claims file, these records, if any, would 
be in VA's possession and must be considered.  Accordingly, 
the RO should request VA medical records pertaining to the 
veteran that are dated from February 2005 to the date of his 
death in February 2006.  

At the time of his death, the Veteran was a patient at the 
Rose Blumkin Jewish Home and had been since October 26, 2004.  
However, no records have been obtained from that facility.  
On remand, the appellant should be requested to provide the 
records or authorize VA to obtain the records.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant with a notice 
that includes (1) a statement of the 
conditions for which the Veteran was 
service connected at the time of his 
death; (2) an explanation of the evidence 
and information required to substantiate  
DIC based on a previously service-
connected condition; and (3) an 
explanation of the evidence and 
information required to substantiate a 
DIC claim based on a condition not yet 
service connected including the criteria 
for direct and secondary service 
connection.  Provide notice of the 
criteria to substantiate a claim for DIC 
under 38 U.S.C.A. § 1318 including the 
length of time and reasons for the 
Veteran's total and permanent disability 
rating.  Also provide notice of the 
criteria for special monthly compensation 
based on the need for aid and attendance 
or on housebound status for accrued 
benefits purposes.  

2.  Request records of all VA medical 
care from February 2005 through February 
2006.  Associate any records received 
with the claims file. 

3.  Contact the appellant and request 
that she provide records pertaining to 
the Veteran from Rose Blumkin Jewish Home 
from October 26, 2004, to the date of 
death or that she authorize VA to obtain 
the records.   

4.  Then, provide the claims file to an 
appropriate VA physician.  Request that 
the physician review the claims file and 
note review of the claims file in the 
report.  Request that the physician 
provide an opinion whether the Veteran's 
heart disease was at least as likely as 
not (50 percent or greater possibility) 
related to any aspect of service or was 
aggravated (i.e., increased in severity) 
by residuals of gunshot wounds to the 
right and left thighs, degenerative joint 
disease of the right and left knees, 
residuals of gunshot wounds of the right 
hand, wrist, and forearm, and pes planus.

5.  Then, after taking any further 
development deemed appropriate, 
readjudicate the claims.  If any decision 
remains adverse, provide the appellant 
with a supplemental statement of the case 
and an opportunity to respond.  
Thereafter, return the case to the Board 
as appropriate.
.  
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

